[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Articulation
The court ordered the first special defense, paragraph e, stricken because there is no law to support a claim that a party has no cause of action for negligence of the defendant when he violates a protective order. Whether or not he violated a protective order is not relevant to the issue of negligence and contributory negligence.
The second special defense claims that the plaintiff's injuries and damages were the result of the plaintiff's intentional conduct in that he threatened the defendant, thereby forcing her to flee the parking lot to secure her own safety. The defendant is in effect claiming self defense as a defense to a claim of negligent operation of a motor vehicle. Even if the defendant could prove that she believed the plaintiff intended to do her bodily harm, she has failed to allege facts that may rise to a proper claim of self defense. A claim of being forced to flee does not amount to a valid defense to driving her car over the plaintiff's foot in self defense.
  Michael Hurley Judge Trial Referee
CT Page 5994